DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/19/21 has been entered. Claims 1-18 and 23-24 remain pending in the application. Claim 22 has been canceled. Applicant’s amendments to the Claims have overcome each and every Drawing Objection previously set forth in the Non-Final Office Action mailed 12/28/20.  The previous Final Office Action of 5/20/2021 has been vacated in response to the error pointed out in the interview of 6/17/2021.  This office action addresses the error by clarifying the grounds of rejection using the same references and elaborating on the rationale.  This rejection is final, and the period for reply is restarted. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2017/0112574), herein referred to as Cohen, in view of Neev (US 2010/0082019).
Regarding claims 1 and 14, Cohen discloses a method comprising: generating a plurality of primary beams from a laser beam; generating, from at least a first primary beam of the plurality of primary beams, a first secondary beam and a second secondary beam (e.g. [0160] receive radiation from 
Cohen discloses the claimed invention except for generating a plurality of primary beams from a single laser beam. Neev teaches that it is known to use generating a plurality of primary beams from a single laser beam as set forth in Fig. 1 and [0031]-[0033] (e.g. beam generator 200, an element 210 capable of generating an array of beams (generating a plurality of primary beams from a single laser beam)...the optics and scanners assembly 257 may include...beam splitters...then direct a plurality of beams (generating from at least a first primary beam...multiple secondary beams)...the beams are then focused below the surface of the skin 260 and create a region of a plurality of cavities, or voids) to provide various patterns of a plurality of cavities in different regions of tissue (e.g. Fig. 1 and [0033]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Cohen, with generating a plurality of primary beams from a single laser beam as taught by Neev, since such a modification would provide the predictable 
Regarding claim 2, the modified Cohen discloses wherein the first secondary beam is configured to generate a first plasma in the first focal region and the second secondary beam is configured to generate a second plasma in the second focal region (e.g. Neev - [0079] probes 465 can also be energized electrically to create rapid heating...or to generate plasma which then expend as like a gas).
Regarding claim 3, the modified Cohen discloses wherein the first focal region overlaps the second focal region (e.g. [0089] when viewed top-down from the tissue surface, the islets at varying depths can be either spatially separated or overlapping).
Regarding claims 4 and 16, the modified Cohen discloses generating from a second primary beam of the plurality of primary beams, a third secondary beam and a fourth secondary beam; focusing the third secondary beam to a third focal region and the fourth secondary beam to a fourth focal region in the target tissue (e.g. Fig. 1B - more than 4 islets).
Regarding claims 5 and 17, the modified Cohen discloses wherein the third secondary beam is configured to generate plasma in the third focal region and the fourth secondary beam is configured to generate plasma in the fourth focal region (e.g. [0153]).
Regarding claim 6, the modified Cohen discloses distorting the surface of the target tissue to locate the third focal region at the first depth from the surface of the target tissue and the fourth focal region at the second depth from the surface of the target tissue (e.g. [0134] delivery head in contact with the surface of the tissue; [0148] The optical output can be directed to the target with the help of a variety of optical elements described below, or can be directly placed in contact with the tissue; [0278] the generator 288 produces thermal, damage or photochemical islets into the surface or deeper layers or portions of the tissue; [0292] can place the treatment window of the hand piece in contact with a first 
Regarding claims 7 and 18, the modified Cohen discloses wherein the first and the second secondary beams are focused by a first lens of a multi-lens array, and the third and the fourth secondary beams are focused by a second lens of the multi-lens array (e.g. Fig. 4 - multi-lens (element 32) array; [0320] optical element 630, lens array; Fig. 14A - multi-lens array).
Regarding claim 8, the modified Cohen discloses wherein the first secondary beam is focused by an objective (e.g. Fig. 26-27 - beam 11 is focused by objective 43) but does not disclose expressly wherein the first, the second, the third and the fourth secondary beams are focused by an objective. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use wherein the first, the second, the third and the fourth secondary beams are focused by an objective since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 9, the modified Cohen discloses wherein a first diffractive optical element is configured to receive the laser beam and generate the plurality of primary beams (e.g. [0254] one-lens objective 43 with beam splitter 38 and Fig. 26 - plurality of beams generated).
Regarding claim 10, the modified Cohen discloses wherein the first diffractive optical element is a diffractive beam splitter (e.g. [0254] and Fig. 26).
Regarding claim 11, the modified Cohen discloses wherein an optical element having numerical aperture between about 0.3 and about 1 focuses the first secondary beam to the first focal region (e.g. Table B1 - numerical aperture ranges vs depth of damage, all ranges include 0.3-1; [0219] the optical islet (first focal region) of a high contrast may be obtained if the numerical aperture (NA) of the input beam is sufficiently large; [0323] embodiment of Fig. 14B…phase mask 640 can include a set of apertures that spatially modulate the EMR...to form islets of treatment on the tissue 632...optical 
Regarding claim 12, the modified Cohen discloses wherein the generated first plasma is configured to produce a thermal damage at the first focal region in the target tissue, the thermal damage extending from about the first depth to about the second depth (e.g. [0012] forming subvolumes of damaged tissue corresponding to the irradiated portions of the internal tissue, wherein the subvolumes are separated by undamaged tissue (volumes are between depths)).
Regarding claim 15, the modified Cohen discloses wherein the first secondary beam and the second secondary beam are generated by a first Fresnel zone plate in an array of Fresnel zone plates (e.g. [0242] Figs. 22A-D show Fresnel lens surfaces 17 and 18…arrays of Figs. 22C and 22D).
Regarding claim 23, the modified Cohen discloses wherein a second diffractive optical element is configured to receive the plurality of primary beams and generate the first secondary beam and the second secondary beam, wherein the first secondary beam and the second secondary beam have different divergences (e.g. [0160] the optical system 212 creates one or more beams which are not focused or divergent; [0284] In the embodiment of FIGS. 17 and 18, the divergence of the beam emanating from the emitters 702 is between 6 and 12 degrees along one axis (the slow axis) and between 60 and 90 degrees along the fast axis...In addition, the width of the emitters and light divergence can vary (system capable of varying divergence)).
Regarding claim 24, the modified Cohen discloses wherein the second diffractive optical element is configured to distribute the intensity of the first primary beam in a selected proportion between the first secondary beam and the second secondary beam (e.g. [0063] EMR-treated islets can also be formed within an area or volume of treated tissue, for example, where the entire tissue area and/or volume is treated with a relatively lower intensity of EMR having a same or different wavelength .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Neev, as applied above, in further view of Massieu et al. (US 2007/0295817), herein referred to as Massieu.
Regarding claim 13, the modified Cohen discloses wherein the first secondary beam is configured to selectively generate plasma (e.g. [0153] and [0016] optical system may provide a plurality of foci for concentrating said treatment radiation to at least one depth in said volume of internal tissue and to selected areas of said volume, with the at least one depth and the areas defining three dimensional treatment portions at the foci in the volume within untreated portions of the volume. The device further may include a controller for selectively activating the source so as to successively irradiate the plurality of foci).
Cohen discloses the claimed invention except for wherein the volume includes a target in the quasi-diffraction-free focal region. Massieu teaches that it is known to use wherein the volume includes a target in the quasi-diffraction-free focal region as set forth in [0061] (e.g. Providing a profile of the light 64 (and hence the scanning beam 14) in this manner can produce a quasi-free diffraction effect in one embodiment, where a center peak of the scanning beam 14 can be invariant over an extended range) to cause the center peak of the beam to be invariant over an extended range. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Cohen, with wherein the volume includes a target in the quasi-diffraction-free focal region as taught by Massieu, since such a modification would provide the predictable results of causing the center peak of the beam to be invariant over an extended range.
Response to Arguments
Applicant's arguments filed 3/19/21 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Thus, the plasma forming the light source/EMR source 212 is generated outside of the tissue...is different from generating plasma in the tissue by the beams 222”, in view of the amended independent claims, Examiner directs Applicant to Neev [0079] (e.g. probes 465 can also be energized electrically to create rapid heating...or to generate plasma which then expend as like a gas), wherein the motivation to modify Cohen with Neev would be to leave behind mechanical voids or cavities, such plurality of expansions create a plurality of cavities.
Because no further changes were made to the claims, the rejections to claims 1-24 remain withstanding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792 

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792